           Case 1:18-vv-01511-UNJ Document 39 Filed 03/24/20 Page 1 of 2




  In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1511V
                                         UNPUBLISHED


 MICHELLE ROY,                                                Chief Special Master Corcoran

                         Petitioner,                          Filed: February 13, 2020
 v.
                                                              Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                      Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                              Causation-In-Fact; Influenza (Flu)
                                                              Vaccine; Shoulder Injury Related to
                        Respondent.                           Vaccine Administration (SIRVA)


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On September 28, 2018, Michelle Roy filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her November 4, 2015 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On February 10, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent indicates

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:18-vv-01511-UNJ Document 39 Filed 03/24/20 Page 2 of 2




        that the alleged injury is consistent with SIRVA that was caused by the
        administration of petitioner’s flu vaccine on November 4, 2015. DICP did
        not identify any other causes for petitioner’s SIRVA, and based on the
        medical records outlined above, and petitioner met the statutory
        requirements by suffering the condition for more than six months. See 42
        U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(I). Therefore,
        based on the record as it now stands, petitioner has satisfied all legal
        prerequisites for compensation under the Vaccine Act.

Id. at 6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
